Citation Nr: 0833211	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of the June 20, 2008, decision of the 
Board of Veterans' Appeals on the issue of entitlement to a 
disability rating greater than 10 percent for postoperative 
right (dominant) carpal tunnel syndrome is warranted.

2.  Entitlement to a disability rating greater than 
30 percent for postoperative right (dominant) carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active service from May 1971 to January 1979.

This matter comes before the Board Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran disagreed with this decision in October 2006.  He 
perfected a timely appeal in August 2007.  


FINDINGS OF FACT

1.  On June 20, 2008, the Board issued a decision granting, 
in pertinent part, a disability rating of 30 percent for 
postoperative right (dominant) carpel tunnel syndrome.

2.  Prior to the June 20, 2008 Board decision, the RO had 
granted a disability rating of 30 percent for postoperative 
right (dominant) carpal tunnel syndrome.  

3.  The veteran's service-connected postoperative right 
(dominant) carpal tunnel syndrome is manifested by, at worst, 
moderate incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the June 20, 2008, Board 
decision on the issue of entitlement to a disability rating 
greater than 10 percent for postoperative right (dominant) 
carpal tunnel syndrome have been met.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2007).

2.  The criteria for a disability rating greater than 30 
percent for service-connected postoperative right (dominant) 
carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8599-8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was before the Board of Veterans' Appeals (Board) 
on June 20, 2008, in which the Board granted, in pertinent 
part, a disability rating of 30 percent for postoperative 
right (dominant) carpal tunnel syndrome.  Prior to the 
Board's decision, however, the RO had granted a disability 
rating of 30 percent for postoperative right (dominant) 
carpal tunnel syndrome.  The Board notes that an appellate 
decision may be vacated by the Board at any time upon the 
request of the appellant or his representative, or on the 
Board's own motion, when there has been a denial of due 
process.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904 (2007).  In view of the foregoing, the Board must 
vacate its June 20, 2008 decision as to the issue of 
entitlement to a disability rating greater than 10 percent 
for postoperative right (dominant) carpal tunnel syndrome.  
All other issues adjudicated by the Board in its June 20, 
2008, decision are not affected by this vacatur.  A new 
decision is rendered below on this issue only and this 
decision will be entered as if the June 20, 2008, Board 
decision on this issue had never been promulgated.  Id.

Veterans Claims Assistance Act of 2000 (VCAA)  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence, and Pelegrini.  The RO provided the 
appellant with notice of the Dingess requirements in March 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notices were timely.

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2006 and March 2006 that 
fully addressed all three notice elements.  The January 2006 
letter informed the appellant of what evidence was required 
to substantiate increased rating claims, since he was 
specifically informed that the evidence must show that his 
service-connected disability worsened, and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
the VCAA notice issued in this case did not comply with 
Vazquez-Flores, a review of the record leads the Board to 
conclude that the veteran had actual knowledge of the 
essential notice elements discussed in Vazquez-Flores.  The 
March 2006 letter advised the veteran that, in determining 
the disability rating, VA would look to the nature and 
symptoms of his disability, the severity and duration, and 
the impact on employment.  Moreover, the veteran was given a 
list of examples of the types of evidence which would be 
pertinent to his claim and advised to give such evidence to 
VA or tell VA about it.  The Board notes that the veteran has 
submitted a March 2006 statement from his neighbor who stated 
that the veteran was unable to perform simple daily living 
skills and that he required assistance in all phases of daily 
living.  The veteran also has been represented throughout the 
pendency of this appeal by a national service organization 
which is well-versed in laws and regulations pertaining to 
veteran's claim.  Thus, the Board finds that the veteran is 
not prejudiced by proceeding to a final decision on this 
claim.   

The Board further finds that VA has complied with the duty to 
assist.  VA has obtained service treatment records and VA and 
private medical records.  VA also has assisted the veteran in 
obtaining evidence and afforded the veteran VA examinations 
for carpal tunnel syndrome in March 2006 and February 2007.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran and his representative have not 
contended otherwise.  By statement received in March 2008, 
the veteran notified the VA that he had no additional 
evidence to furnish and requested an expedited submission of 
his appeal to the Board.  In summary, VA substantially has 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.

Analysis

The veteran's service-connected postoperative right 
(dominant) carpal tunnel syndrome has been rated by the RO 
under the provisions of DC 8599-8515. 

Under DC 8599, the postoperative right (dominant) carpal 
tunnel syndrome is rated by analogy under a closely related 
injury (DC 8515-paralysis of the median nerve) in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

Under DC 8515 for the dominant hand, a rating of 30 percent 
is warranted for moderate incomplete paralysis of the median 
nerve.  A rating of 50 percent is warranted for severe 
incomplete paralysis of the median nerve.  A maximum rating 
of 70 percent is warranted for complete paralysis of the 
median nerve; the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  See 38 C.F.R. § 4.124a, DC 8515.

On VA examination in March 2006, the veteran complained of 
numbness in both hands and constant pain in the wrists, sharp 
and very severe pain which ran along his forearm, associated 
weakness, fatigue, and functional loss.  He could not button 
a shirt and could not hold a cup of coffee due to his 
weakness and denied flare-ups.  On physical examination, 
there was decreased muscle mass and decreased sensation 
throughout the fingers and hands bilaterally, evidence of 
mild-to moderate muscle atrophy bilaterally, and positive 
compression tests.  The VA examiner diagnosed postoperative 
carpal tunnel syndrome.
 
On VA examination in February 2007, the veteran complained of 
pain which was 9/10 on a pain scale, numbness of the wrist 
and hands, pain aggravated with motion, and a loss of 
strength which affected his ability to do things with his 
fingers such as buttoning his clothes.  The veteran used 
braces constantly.  He denied any locking or dislocation but 
admitted that his wrists gave way occasionally and that they 
would swell all of the time.  On physical examination, there 
was swelling and scars on the palmar aspect of the wrist 
joint with tenderness in both wrists.  Dorsiflexion of the 
right wrist was 0 to 40 degrees and palmar flexion was 0 to 
60 degrees due to pain.  Repetitive use of dorsiflexion was 0 
to 40 degrees, palmar flexion 0 to 60 degrees, ulnar 
deviation 0 to 45 degrees and radial deviation was 0 to 20 
degrees without limitation of motion due to pain, fatigue, 
weakness or lack of endurance.  The impression was bilateral 
arthritic changes of distal lateral carpal joints.  The VA 
examiner continued that the irregularity in separate bone 
density adjacent to pisiform carpal bone on the right was 
probably post traumatic or as a result of an old injury.  The 
VA examiner diagnosed postoperative carpal tunnel syndrome of 
the right wrist with evidence of arthritis.

As noted above, normal range of motion of the wrist is as 
follows: dorsiflexion 0 to 70 degrees, palmar flexion 0 to 80 
degrees, ulnar deviation 0 to 45 degrees, and radial 
deviation 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I 
(2007).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating greater than 30 percent for service-connected 
postoperative right (dominant) carpal tunnel syndrome.  The 
range of motion in the veteran's right wrist is the same as 
the range of motion in the left wrist, which exhibits 
moderate incomplete paralysis.  Under DC 8515, moderate 
incomplete paralysis of the median nerve merits a 30 percent 
rating.  See 38 C.F.R. § 4.124a, DC 8515 (2007).  Although 
the veteran's right wrist dorsiflexion and palmar flexion was 
limited on range of motion testing, the right wrist also 
exhibited a full range of motion on ulnar and radial 
deviation.  Thus, there is neither severe incomplete 
paralysis nor complete paralysis to warrant a rating greater 
than 30 percent (i.e., a rating of 50 percent or 70 percent) 
for the veteran's service-connected postoperative right 
(dominant) carpal tunnel syndrome.  In the present case, 
applying the DeLuca factors does not result in a rating 
greater than 30 percent for service-connected postoperative 
right (dominant) carpal tunnel syndrome.  As noted above, the 
veteran's right wrist ulnar deviation was 0 to 45 degrees and 
radial deviation was 0 to 20 degrees without limitation of 
motion due to pain, fatigue, weakness or lack of endurance.  
Although the Board recognizes that the veteran continues to 
complain on pain, his complaints and the demonstrated 
limitation of motion for wrist dorsiflexion and palmar 
flexion are contemplated by the 30 percent rating assigned.  
The Board notes that staged ratings are not for application 
since the veteran's postoperative right carpal tunnel 
syndrome is compensated appropriately by the 30 percent 
rating assigned.

Finally, the Board notes that the veteran is not entitled to 
a rating greater than 30 percent for postoperative right 
(dominant) carpal tunnel syndrome on an extraschedular basis, 
as well.  38 C.F.R. § 3.321(b)(1).  There has been no showing 
by the veteran that the service connected postoperative right 
(dominant) carpal tunnel syndrome has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted above, the veteran has been 
retired since 1996 throughout the pendency of this appeal.  
Accordingly, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Vacatur of the June 20, 2008, Board of Veterans' Appeals 
(Board) decision on the issue of entitlement to a disability 
rating greater than 10 percent for postoperative right 
(dominant) carpal tunnel syndrome is warranted; all other 
issues adjudicated in the June 20, 2008, Board decision are 
not affected by this vacatur.

Entitlement to a disability rating greater than 30 percent 
for postoperative right (dominant) carpal tunnel syndrome is 
denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


